2016 IL App (2d) 150172
                                  No. 2-15-0172
                           Opinion filed March 21, 2016
______________________________________________________________________________

                                           IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

NORTHERN ILLINOIS                      ) Petition for Review from the
SERVICE COMPANY,                       ) Illinois Pollution Control Board.
                                       )
      Petitioner,                      )
                                       )
v.                                     ) PCB No. AC 12-51
                                       )
THE ILLINOIS ENVIRONMENTAL             )
PROTECTION AGENCY and                  )
THE POLLUTION CONTROL BOARD,           )
                                       )
      Respondents.                     )
______________________________________________________________________________

       JUSTICE BURKE delivered the judgment of the court, with opinion.
       Justices McLaren and Spence concurred in the judgment and opinion.

                                        OPINION

¶1     The Illinois Pollution Control Board (PCB) issued an opinion finding that petitioner,

Northern Illinois Service Company, committed three violations of the Illinois Environmental

Protection Act (Act) (415 ILCS 5/1 et seq. (West 2012)). The PCB found that petitioner (1)

caused or allowed open dumping of waste that resulted in litter (415 ILCS 5/21(p)(1) (West

2012)); (2) caused or allowed open dumping of waste that resulted in the deposition of

construction or demolition debris (415 ILCS 5/21(p)(7) (West 2012)); and (3) caused or allowed

the accumulation of water in used or waste tires (415 ILCS 5/55(k)(1) (West 2012)). Ordinarily,

each violation would be punishable by a civil penalty of $1,500, but based on petitioner’s prior
2016 IL App (2d) 150172


violations of sections 21(p)(1) and 21(p)(7), the PCB imposed a civil penalty of $7,500, plus

hearing costs. Petitioner appeals, challenging the PCB’s findings of the three violations. We

affirm.

¶2                                     I. BACKGROUND

¶3        On May 7, 2012, the Illinois Environmental Protection Agency (IEPA) filed an

administrative citation against petitioner alleging open dumping and accumulation of water in

used or waste tires at petitioner’s facility at 4781 Sandy Hollow Road in Rockford. Petitioner is

a contractor that does construction and demolition work, serving excavation sites, demolition

sites, and utilities.   Petitioner stores materials and equipment, including trucks and other

vehicles, on its property. Petitioner also operates a concrete-recycling facility on its property,

which is 20 to 30 acres and contains an 80,000-square-foot building.

¶4        The administrative citation was based on a March 14, 2012, inspection by Donna

Shehane, a field inspector with the IEPA.        At the southwest corner of the site, Shehane

photographed four large off-rim used tires, two of which had accumulated water. She also

photographed on-rim used tires hooked together with chains, and a pile of used material on the

ground. On June 11, 2012, petitioner petitioned to contest the citation.

¶5        On November 20, 2014, the PCB issued an interim order consistent with the citation,

finding that petitioner had violated sections 21(p)(1), 21(p)(7), and 55(k)(1) of the Act. 415

ILCS 5/21(p)(1), 21(p)(7), 55(k)(1) (West 2012). The interim order summarizes the testimony of

Shehane and two employees of petitioner, Paul Munson and William Hoff. Shehane testified

that, on March 14, 2012, she inspected the site as a follow-up to an administrative citation

warning notice she had previously issued to petitioner.         Munson, a project manager for




                                               -2-
2016 IL App (2d) 150172


petitioner, and Hoff, a superintendent for petitioner, were at the site, but they did not accompany

Shehane during the inspection.

¶6                                       A. Pile of Material

¶7     Shehane testified that a large pile of material was on the ground, not inside any container,

and did not appear intended or preserved for a future use or imminent disposal. Shehane had

previously observed a similar pile on the site during inspections on December 7, 2011, and

September 15, 2009.

¶8     Petitioner admitted in an interrogatory that it was the source of the material in the

photographed pile, the material depicted in the pile had been “collected for a matter of weeks,”

and some of the material on the property was brought from various job sites. Munson stated in a

deposition that he told employees not to leave material on the ground and that the pile had been

removed sometime after the inspection.

¶9     Munson testified that the pile included pallets, dimensional lumber, plastic, plastic pipe,

and brick. Hoff testified that the pile also included PVC pipe, packaging materials, silt fence

from excavation sites, packaging and wood materials from job sites, and plastic visqueen. Hoff

testified that the material had been on the property for not more than a month or two. Hoff also

stated that the materials in the pile were not intended to be disposed of at the site, but rather came

from a truck and placed in a pile so petitioner “could dispose of them properly.” Hoff denied

that the material was demolition debris. Hoff explained that material such as that in the pile is

regularly taken to a landfill, but not until the pile is large enough to justify a trip. Petitioner

produced receipts from landfills to show that it had removed waste from its property.

¶ 10                                          B. Tires




                                                -3-
2016 IL App (2d) 150172


¶ 11    Petitioner also admitted in an interrogatory that the tires depicted in Shehane’s

photographs had been taken off petitioner’s equipment. The tires that were not chained had

accumulated water. Following the inspection, Munson directed an employee to shake out the

water and stack and cover the tires. Hoff testified that the tires that had accumulated water were

to be used as bases and filled with concrete for temporary light poles or power poles or kept as

replacement tires in the event of a flat.

¶ 12    Shehane testified that nothing indicated to her that the tires were to be used as part of

poles. She also testified that the tires were not covered or protected from the weather. After the

inspection, the tires were disposed of at a tire-disposal facility.

¶ 13                                        C. PCB Findings

¶ 14                        1. Cause or Allow Open Dumping of Waste

¶ 15    The PCB found that the IEPA had proved that petitioner caused or allowed open dumping

of waste under the Act. 415 ILCS 5/21(a), 21(p)(1), 21(p)(7) (West 2012). The PCB noted that

petitioner did not dispute that it owned and operated the property and was responsible for

bringing the used tires and other material to the site.

¶ 16    At issue was whether petitioner’s placement of the material in a pile was “open dumping

of waste.” Section 3.305 of the Act defines “open dumping” as “the consolidation of refuse from

one or more sources at a disposal site that does not fulfill the requirements of a sanitary landfill.”

415 ILCS 5/3.305 (West 2012). “Refuse” means “waste” (415 ILCS 5/3.385 (West 2012)), and

“waste” includes “garbage *** or other discarded material” (415 ILCS 5/3.535 (West 2012)).

¶ 17    In finding acts of “open dumping,” the PCB rejected petitioner’s claim that the pile of

material observed during the inspection was being temporarily stored at the site as part of a plan

to dispose of it at a landfill. The PCB cited the testimony of Munson and Hoff that some of the



                                                 -4-
2016 IL App (2d) 150172


material was generated off site and brought to the property.         Specifically, Hoff identified

packaging material and scrap pipe from job sites, silt fence from excavation sites, packaging and

wood from excavation sites, and plastic pipe from another excavation job. Petitioner was the

source of the material, some of which was generated off site, and at the time of the inspection,

the property was not a sanitary landfill and petitioner did not have a permit to operate as a waste

transfer station.

¶ 18    The PCB concluded that petitioner’s placement of material on the ground without a

container or protective covering was visual evidence of petitioner’s lack of intent to use the

material in the future. The PCB also pointed out that the material was subsequently dumped in a

landfill.

¶ 19    The PCB rejected petitioner’s claim that it had not “disposed” of the material by placing

it on the ground, citing the definition of “disposal” as the “deposit, *** dumping, *** or placing

of any waste or hazardous waste into or on any land *** so that such waste or hazardous waste

or any constituent thereof may enter the environment or be emitted into the air or discharged into

any waters, including ground waters.” 415 ILCS 5/3.185 (West 2012). The PCB concluded that

petitioner “disposed” of the material by bringing it to the property and placing it on the ground,

uncovered, and exposed to the environment. The PCB also found that the debris in the pile

constituted “waste” under the Act because it consisted of “any garbage *** or other discarded

material.” 415 ILCS 5/3.535 (West 2012).

¶ 20    Once the PCB determined that petitioner had caused or allowed the open dumping of

waste, it also found that the dumping resulted in litter and the deposition of construction or

demolition debris.




                                               -5-
2016 IL App (2d) 150172


¶ 21    On January 22, 2015, the PCB entered an opinion and final order incorporating the

findings set forth in the interim order. The PCB assessed a statutory civil penalty of $7,500 for

the three violations and hearing costs of $1,249. On February 23, 2015, petitioner filed a timely

petition for review in this court.

¶ 22                        2. Water Accumulation in Used or Waste Tires

¶ 23    Finally, the PCB found that petitioner had allowed water accumulation in used or waste

tires on the property, in violation of section 55(k)(1) of the Act. Section 55(k)(1) prohibits any

person from causing or allowing water to accumulate in used or waste tires. 1             415 ILCS

5/55(k)(1) (West 2012). “Used tire” means a worn, damaged, or defective tire that is not

mounted on a vehicle. 415 ILCS 5/54.13 (West 2012). “Waste tire” means a used tire that has

been disposed of. 415 ILCS 5/54.16 (West 2012).

¶ 24    The PCB noted Shehane’s testimony that she had observed a stack of four off-rim tires,

with two tires containing water. She described the tires as worn, dirty, and not covered or

otherwise protected from the weather.

¶ 25    Hoff admitted that none of the tires were new or mounted on a vehicle. He explained that

they were either chained to a demolition ball as shock absorbers, kept for future use as shock

absorbers, or accumulated from demolition sites. Some of the tires were not in condition to be

used again.

¶ 26    The PCB found the tires with water to be used tires under section 54.13 of the Act. The

PCB rejected petitioner’s claim that the tires were not “used tires” because they were

        1
            The prohibition does not apply to used or waste tires located at a residential household,

as long as not more than 12 used or waste tires are located at the site. Petitioner does not

contend that the residential household exception applies to its site.



                                                 -6-
2016 IL App (2d) 150172


occasionally put to use on petitioner’s equipment. The PCB noted that the photograph showed

tires that were not attached to any equipment or used in any way, like as a base for a pole.

Petitioner admitted moving them to a tire-disposal facility after the inspection, which indicated

petitioner had not intended to use them.

¶ 27   The PCB noted that section 55(k)(1) does not provide a minimum period for what

constitutes a violation. Considering there was no dispute that, at the time of the inspection, the

tires were present, the tires were used, and the tires had accumulated water, the PCB found a

violation of section 55(k)(1).

¶ 28                             D. Civil Penalty and Hearing Costs

¶ 29   In an administrative citation action under the Act, any person found to have violated any

subsection of section 21(p) shall pay a civil penalty of $1,500 for each violation of each

subsection, except the civil penalty amount shall be $3,000 for each violation of any subsection

of section 21(p) that is the person’s second or subsequent adjudicated violation of that provision.

415 ILCS 5/42(b)(4-5) (West 2012).

¶ 30   The PCB had previously found petitioner in violation of sections 21(p)(1) and 21(p)(7) in

2007, and therefore, the current violations made petitioner subject to two $3,000 penalties. The

violation of section 55(k)(1) made petitioner subject to an additional $1,500 penalty.

Accordingly, the PCB imposed a total civil penalty of $7,500, plus appropriate hearing costs.

Petitioner does not challenge the calculation of the penalty or hearing costs on appeal.

¶ 31                                       II. ANALYSIS

¶ 32                                  A. Standard of Review

¶ 33   Based on Shehane’s inspection report with photographs, the IEPA issued the

administrative citation alleging violations of section 21(p)(1), 21(p)(7), and 55(k)(1), and the



                                               -7-
2016 IL App (2d) 150172


PCB found those violations following a hearing. On appeal from the PCB’s findings, petitioner

argues that the PCB’s opinion is subject to de novo review because “the material facts in

connection with this issue are undisputed.” We disagree.

¶ 34   Section 41(b) of the Act provides that a final order of the PCB issued under the Act shall

be based solely on the evidence in the record of the particular proceeding involved. 415 ILCS

5/41(b) (West 2012). On appeal, petitioner essentially quarrels with the PCB’s evaluation of the

evidence, which presents questions of fact on review. Section 41(b) provides that the PCB’s

order should be found invalid on judicial review only if the order is against the manifest weight

of the evidence. See 415 ILCS 5/41(b) (West 2012). “A factual finding is contrary to the

manifest weight of the evidence when, upon a review of all the evidence in the light most

favorable to the prevailing party, the opposite conclusion is clearly apparent or the fact finder’s

finding is palpably erroneous and wholly unwarranted, is clearly the result of passion or

prejudice, or appears to be arbitrary and unsubstantiated by the evidence.” United States Steel

Corp. v. Illinois Pollution Control Board, 384 Ill. App. 3d 457, 461 (2008). We adhere to that

standard in this appeal.

¶ 35                                     B. Section 21(p)

¶ 36                       1. Cause or Allow Open Dumping of Waste

¶ 37   The PCB found that petitioner caused or allowed open dumping of waste under section

21(p) of the Act. There is no dispute that petitioner “caused or allowed” the alleged dumping

because it owned and operated the property and was responsible for bringing the pile of material

to the site. However, petitioner argues that (1) there was no “open dumping” because petitioner

had a plan and practice to dispose of the material elsewhere; (2) there was no “disposal” on the




                                               -8-
2016 IL App (2d) 150172


property because the material was confined to one area; and (3) the material in the pile does not

meet the statutory definition of “waste.”

¶ 38   As the PCB observed, section 3.305 of the Act defines “open dumping” as “the

consolidation of refuse from one or more sources at a disposal site that does not fulfill the

requirements of a sanitary landfill.” 415 ILCS 5/3.305 (West 2012). “Refuse” means “waste”

(415 ILCS 5/3.385 (West 2012)), and “waste” includes “garbage *** or other discarded

material” (415 ILCS 5/3.535 (West 2012)).

¶ 39   In finding an act of “open dumping,” the PCB rejected petitioner’s claim that the pile of

material observed during the inspection was being temporarily stored at the site as part of a plan

to dispose of it in a landfill. Munson and Hoff admitted that some of the material was generated

off site and brought to the property, and petitioner disposed of the material in a landfill after the

inspection. Petitioner was the source of the material, some of which was generated off site, and

at the time of the inspection, the property was not a sanitary landfill and petitioner did not have a

permit to operate as a waste transfer station.

¶ 40   Petitioner’s ultimate disposal plan was not certain as it failed to present a time frame for

gathering material and transporting it to a landfill. Petitioner’s exhibits showed that it transferred

material from its property to licensed disposal sites over sporadic intervals, from one week up to

16 months. To allow such a vague, future intent to stand as a certain plan for disposal in a

landfill would tend to negate regulation of this area. See People ex rel. Madigan v. Lincoln, Ltd.,

383 Ill. App. 3d 198, 208 (2008) (allowing any landfill operator with future intention for a site to

avoid meaningful regulatory oversight would negate landfill regulation).

¶ 41   The PCB also rejected petitioner’s claim that it had not “disposed” of the material at the

site by placing it on the ground, citing the definition of “disposal” as the “deposit, *** dumping,



                                                 -9-
2016 IL App (2d) 150172


*** or placing of any waste or hazardous waste into or on any land *** so that such waste or

hazardous waste or any constituent thereof may enter the environment or be emitted into the air

or discharged into any waters, including ground waters.” 415 ILCS 5/3.185 (West 2012). The

PCB concluded that petitioner “disposed” of the material by bringing it to the property and

placing it on the ground, uncovered, and exposed to the environment. Petitioner did not treat the

pile of debris like material that it intended to use.

¶ 42    Petitioner cites County of Madison v. Abert, Ill. Pollution Control Bd. Op. 91-55 (Dec.

17, 1992), for the proposition that petitioner was not required to place the material in containers

and no disposal occurred on the property because petitioner intended to dispose of the material in

a landfill in the future. In Abert, waste was improperly disposed of by burning it, and the site

owner was cited for open dumping of waste resulting in litter. The PCB stated that, to avoid the

violation, “a person need not place the waste directly in containers, as long as the waste is

disposed of properly before the area where it is stacked becomes a disposal site.” Id. at 5.

Petitioner’s reliance on Abert is misplaced, as the PCB found in that case that the owner’s intent

to take the waste to a landfill was relevant in determining whether the owner knew of the illegal

disposal by burning. Id. at 4-5. Here, petitioner knew the pile was on the ground and no definite

plan or policy was in place for its removal. Abert is further distinguishable in that the burning of

waste occurred on the day it was piled outside, and the PCB did not address how much time must

pass before the placement of waste becomes a disposal site. Id. at 5.

¶ 43    In this case, the debris in the pile constituted “waste” under the Act because it consisted

of “any garbage *** or other discarded material.” 415 ILCS 5/3.535 (West 2012). The PCB’s

finding of causing or allowing the open dumping of waste is not against the manifest weight of

the evidence.



                                                 - 10 -
2016 IL App (2d) 150172


¶ 44                                          2. Litter

¶ 45   Specifically, the PCB found a violation of section 21(p)(1), which prohibits any person

from causing or allowing the open dumping of any waste in a manner which results in “litter” at

the dump site. 415 ILCS 5/21(p)(1) (West 2012). Petitioner argues that the material in the pile

was not “litter” because it was not discarded.

¶ 46   The Act does not define litter, but the PCB relied on its prior holding that it means

“discarded, used, or consumed substance or waste.” Given its ordinary meaning, litter refers to

“material of little or no value which has not been properly disposed of.” Miller v. Pollution

Control Board, 267 Ill App. 3d 160, 169 (1994). Both definitions are consistent with the

definition of waste under section 3.535 of the Act. The PCB credited Shehane’s testimony that

the pile of material qualified as litter because it was not covered or otherwise protected from the

weather and no present or future use was apparent. The finding that the material constituted

litter is not against the manifest weight of the evidence.

¶ 47                   3. Deposition of Construction or Demolition Debris

¶ 48   The PCB also found a violation of section 21(p)(7), which prohibits any person from

causing or allowing the open dumping of any waste in a manner which results in “deposition of

(i) general construction or demolition debris as defined in Section 3.160(a) of this Act or (ii)

clean construction or demolition debris as defined in Section 3.160(b) of this Act.” 415 ILCS

5/21(p)(7) (West 2012).

¶ 49   Hoff admitted in his deposition that the photograph showed silt fencing, wood material

from excavation sites, and plastic pipe from an excavation job. Hoff further admitted that the

pile contained a large piece of lumber and concrete or stone brick. The PCB found that these




                                                 - 11 -
2016 IL App (2d) 150172


materials constituted general construction or demolition debris. The PCB also found that the

items constituted waste that had been open-dumped at the site.

¶ 50   “General construction or demolition debris” means non-hazardous, uncontaminated

materials resulting from the construction, remodeling, repair, and demolition of utilities,

structures, and roads, limited to the following: bricks, concrete, and other masonry materials;

soil; rock; wood, including non-hazardous painted, treated, and coated wood and wood products;

wall coverings; plaster; drywall; plumbing fixtures; non-asbestos insulation; roofing shingles and

other roof coverings; reclaimed or other asphalt pavement; glass; plastics that are not sealed in a

manner that conceals waste; electrical wiring and components containing no hazardous

substances; and corrugated cardboard, piping, or metals incidental to any of those materials. 415

ILCS 5/3.160(a) (West 2012).

¶ 51   Petitioner argues that section 3.160(a) applies only to material that is generated from

construction or demolition activities and not to petitioner’s supplies and equipment, which

“existed totally apart from the physical objects to which they were applied.” Petitioner attempts

to narrowly define “construction or demolition debris” as simply the physical remains of

buildings and roads, to the exclusion of other debris used on the job. Petitioner’s interpretation

of the Act is strained and impractical. Work at construction and demolition sites results in the

commingling of debris from existing structures as well as material, supplies, and equipment

brought in by contractors. All the material is waste that is ultimately destined for a landfill. To

narrowly define construction or demolition debris only as material originating at the site and not

including outside material that is commingled with it would be an absurd result. The PCB’s

finding that at least some of the material in the pile was construction or demolition debris is not

against the manifest weight of the evidence.



                                               - 12 -
2016 IL App (2d) 150172


¶ 52                                    C. Section 55(k)(1)

¶ 53   Finally, the PCB found a violation of section 55(k)(1), which prohibits any person from

causing or allowing water to accumulate in used or waste tires. The PCB determined that the

tires with accumulated water qualified as “used tires,” which means a worn, damaged, or

defective tire that is not mounted on a vehicle. 415 ILCS 5/54.13 (West 2012). Petitioner argues

that the tires were “ ‘reused’ because the uncontradicted facts show they were used as tools and

supplies in [petitioner’s] business, i.e., as spares, bases for lights and power, and shock absorbers

in demolition activities.”

¶ 54   Following the inspection, Munson directed an employee to shake out the water and stack

and cover the tires. Hoff testified that the tires with water were intended to eventually be used as

bases for temporary poles or kept as spares. However, Shehane testified that nothing indicated to

her that the tires were to be used as part of poles. She also testified that the tires were worn and

not covered or otherwise protected from the weather. The PCB noted that the photograph

showed tires that were not attached to any equipment or used in any way, like as a base for a

pole. Petitioner admitted moving them to a tire-disposal facility after the inspection, which tends

to refute petitioner’s claim that they would be put to use. Regardless, to allow a statement of

future intent to absolve a violation would render the Act’s regulatory function relatively useless.

See Lincoln, 383 Ill. App. 3d at 208.

¶ 55   The PCB correctly pointed out that section 55(k)(1) does not provide a minimum period

for what constitutes a violation. Considering there was no dispute that, at the time of the

inspection, the tires were present, the tires were used, and the tires had accumulated water, the

PCB found a violation of section 55(k)(1), and that determination is not against the manifest

weight of the evidence.



                                               - 13 -
2016 IL App (2d) 150172


¶ 56                                   III. CONCLUSION

¶ 57   For the reasons stated, the final order of the PCB finding violations of sections 21(p)(1),

21(p)(7), and 55(k)(1) of the Act is affirmed.

¶ 58   Affirmed.




                                                 - 14 -